The parties in the above-entitled cause having stipulated that the appeals from the judgment and order rendered in said cause in favor of the respondent, M. P. Scott, presents questions identical with those presented in the case of No. 1431, McEvers v. Boyle, ante, p. 476, [144 P. 308], decided by this court on September 21, 1914; that the facts in both cases are in all respects the same; and that all briefs and arguments filed and made on the appeal from the judgment in favor of the petitioner and respondent, J. W. McEvers (being case No. 1431), may be considered as made and filed in the appeal from the judgment and order in favor of said respondent M. P. Scott,
Now, therefore, it is hereby ordered upon the authority of the case of McEvers v. Boyle (Civ. No. 1431), and for the reasons stated in the opinion filed therein, that the order and judgment appealed from in the above-entitled cause be, and the same are hereby affirmed. *Page 807